DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Remarks

This communication is considered fully responsive to the “Applicant Arguments/Remarks Made in an Amendment” Filed” on 11/17/2021.
Claim 15-28 have been pending and examined in this office action and claims 1-14 had been withdrawn before. 
Claims 15, 19, 22, 26, 28 has been amended. 
No claim has been added and no claim has been cancelled.
In view of the amendment of the claims and the applicant’s argument, the previous rejection under 35 USC § 112 (b) have been withdrawn. 

Response to Arguments
Regarding Claim Rejections - 35 USC § 103: 
 Applicant’s arguments, filed on 11/17/2021, with respect to claims have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.  The Examiner found features modified to claims that have changed the scope of the invention, Therefore, Applicant’s remarks regarding rejection under 35 U.S.C 103 for the claims are moot. Applicant's remarks are considered as forward-looking statement for the newly reconstructed claims.

In view of the applicant’s amendment to the claims, the examiner has clarified and remapped the rejection to the argued claim limitations in details using new prior art TSAI et al. (US 20200015303 A1).

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 08/16/2021 have been placed in record and considered by the examiner.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 15-17, 20-22, 24-25, 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over 3GPPTS23501 et al. (3GPP TS 23.501 V15.2.0 (2018-06) Technical Specification ; 3rd Generation Partnership Project;  Technical Specification Group Services and System Aspects;  System Architecture for the 5G System;  Stage 2 (Release 15)  ; hereinafter as “3GPPTS23501”) in view of TSAI et al. (US 20200015303 A1; hereinafter as “TSAI”  which has a Provisional Application No, us-provisional-application US 62693492, Filed on July 03, 2018).


Regarding claim 15, 3GPPTS23501 teaches a user equipment (UE) for providing 5th  generation (5G) services in a wireless communication network (in wireless network UE is setting as Voice Centric or Data Centric was in 5g: Section 5.16.3.5), comprising:  a memory; and a processor coupled to the memory and configured to (in 5G UE must have a memory and processor along with software in it): 
Register to a 5G network with a usage setting as voice centric (Register aforesaid UE in 5G network where “UE is expected to behave in a "voice centric" or "data centric" way for 5G”: Section 5.16.3.5, Section 5.16.3.7).

While 3GPPTS23501 teaches aforesaid UE “Register to a 5G network with a usage setting as voice centric”; 
3GPPTS23501 does not explicitly disclose: after registering to the 5G network with the usage setting as the voice centric, detect an unavailability of at least one of a voice over long term evolution (VOLTE) service and a voice over new radio (VONR) based on detecting the unavailability of at least one of the VOLTE service and the VONR service at the UE, configure the UE to operate in one of a single radio 5G (SR5G) mode or an evolved-Universal Terrestrial Radio Access (E-UTRAN) New Radio - Dual Connectivity (ENDC) mode and provide data services dynamically on one of a 41h generation (4G) network or a 5G network.  

TSAI, in the same field of endeavor, discloses: 
after registering to the 5G network with the usage setting as the voice centric, detect an unavailability of at least one of a voice over long term evolution (VOLTE) service and a voice over new radio (VONR) service at the UE, and based on detecting the unavailability of at least one of the VOLTE service and the VONR service at the UE, configure the UE to operate in one of a single radio 5G (SR5G) mode or an evolved-Universal Terrestrial Radio Access (E-UTRAN) New Radio - Dual Connectivity (ENDC) mode (see fig. 3 where mobile device has two SIM1, SIM1, SIM2 which can connects to 5g and 4g network;  “At time t2, SIM2 is used to start an IP Multimedia Subsystem (IMS) call (also called Voice over LTE (VoLTE) call) via the 4G RF device during the ongoing data session associated with SIM1. …If 5G or 4G voice support is not available, aforesaid mobile device using EN-DC”  [0057]-[0061]; “At time t2, SIM2 is used to start a data session via the 4G RF device during the ongoing VoNR call associated with SIM1. In response, the mobile communication device 110 determines whether dual connectivity on 5G and 4G is supported.” If aforesaid mobile device fails in VoNR or voice over 4g, connect with ENDC:  [0068]-[0069]);
…..and provide data services dynamically on one of a 41h generation (4G) network or a 5G network (see fig. 11 element S1104, S1107: continue with data connection: “If the signal coverage of RAT1 is recovered, the mobile communication device switches  …data session from being conducted using SIM2 back to being conducted using SIM1” with 5g or 4g network   [0112]-[0113]).

Therefore, it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention was filed to provide the technique of TSAI to the apparatus of 3GPPTS23501 in order to provide dual connectivity with a 5G network and a 4G network for a single subscriber identity using single connectivity with a 5G network for one subscriber identity and single connectivity with a 4G network for another subscriber identity (TSAI, [abstract], [0006]).  

Regarding claim 16, 3GPPTS23501, in view of TSAI teaches, the UE of claim 15, wherein the processor is configured to configure the UE to operate in the SR5G mode to allow the UE to provide one of: 5G data services at the UE when the UE is in an idle mode on a 1.times. core (TSAI : “the dual connectivity with a 5G network and a 4G network for a single subscriber identity is divided into single connectivity with a 5G network for one subscriber identity and single connectivity with a 4G network for another subscriber identity”: [0006]  ), or 4G data services and 5G data services at the UE by dynamically switching between a single radio long term evolution (SRLTE) mode and the SR5G mode.

Regarding claim 17, 3GPPTS23501, in view of TSAI, specifically, TSAI teaches, the UE of claim 16, wherein to configure the UE to operate in the SR5G mode to allow the UE to provide 5G data services when the UE is in an idle mode on the 1.times. core (, the processor is configured to: determine whether the VOLTE service needs to be checked based on a user preference , an operator preference and a proprietary rule, in response to determining that the VOLAR service is unavailable; register to a 4G network with usage setting as voice centric in response to determining that the VOLTE service needs to be checked; determine that the VOLTE service is not available in the 4G network (See Fig. 3 fig. 4); 
automatically switch to the SRSG mode, wherein the SRSG mode allows the UE to be simultaneously registered to the 5G network and the 1.times. Core on a single transceiver; and re-register to the 5G network and the 1.times. core for providing the 5G data services to the UE due to the unavailability of the VOLTE service and unavailability of the VOLAR service (“the dual connectivity with a 5G network and a 4G network for a single subscriber identity is divided into single connectivity with a 5G network for one subscriber identity and single connectivity with a 4G network for another subscriber identity”: [0006];  ), 
Regarding claim 20, 3GPPTS23501, in view of TSAI ,  specifically, 3GPPTS23501teaches, The UE of claim 17, wherein the processor is further configured to: initiate a call on the 1.times. core (aforesaid UE initiate registration: 5.4.1.3); send a registration request message with a mobile initiated connection only (MICO) only mode to the 5G network, wherein the registration request message with the MICO only mode suspends the 5G network; receive a registration accept message with the MICO only mode to the 5G network (MOCO Mode only registration: 5.4.1.3); determine that the call on the 1.times. core is ended; send a registration request message with a non-MICO only mode to the 5G network, wherein the registration request message with the non-MICO only mode resumes the 5G network; and receive a registration accept message with the non-MICO only mode from the 5G network (5.4.1.3).
Regarding claim 21  3GPPTS23501, in view of TSAI, specifically, 3GPPTS23501 teaches, The UE of claim 17, wherein the UE is a single registration supported single (Mobility for UEs in single-registration mode: Section 5.17.2.2.2.  UEs that only support single registration mode may use this indication as described in clause 5.17.2.3.2. UE that support dual registration mode uses this indication as described in clause 5.17.2.3.3: SECTION: 5.17.2.3.1). 
Regarding claim 22,  3GPPTS23501, in view of TSAI,  specifically, 3GPPTS23501 teaches, The UE of claim 17, wherein to configure the UE to operate in the SR5G mode to provide the 4G data services and the 5G data services at the UE by dynamically switching between the SRLTE mode and the SR5G mode, the processor is configured to: register to a 4G network with usage setting as voice centric; determine that the VOLTE service is unavailable in the 4G network; and switch dynamically to one of the SR5G mode and the SRLTE mode based on a user preference, an operator preference, an active Public data network (PDN) on one of a 4G Radio Access Technology (RAT) or a 5G RAT, an active data network name (DNN) on one of the 4G RAT or the 5G RAT, an application data request, a user history, a signal quality, or a transmission power limitation, and  wherein the SR5G mode allows the UE to be simultaneously registered to the 5G network and the 1.times. Core on the single transceiver (VOICE Centric UE setting: SECTION: 5.16.3.7; IMS Voice Service via EPS Fallback or RAT fallback in 5GS: SECTION: 5.16.3.10). 
Regarding claim 24, 3GPPTS23501, in view of TSAI, specifically, 3GPPTS23501 teaches, The UE of claim 21, wherein configured to switch dynamically to the SR5G mode, the processor is configured to: initiate a call on the 1.times. core; send a registration request message with a mobile initiated connection only (MICO) only mode (A UE shall not provide 3GPP-specific parameters (e.g. indicate a preference for MICO mode) during registration over a non-3GPP access: SECTIN: 5.5.1; If a UE in MICO mode moves to E-UTRAN connected to EPC and any of the triggers defined in clause 5.4.1.3 occur, then the UE shall locally disable MICO mode and perform the TAU or Attach procedure as defined in clause 5.17.2. The UE can renegotiate MICO when it returns to 5GS during (re-)registration procedure. SECTION: 5.17.2.1).
Regarding claim 25,  3GPPTS23501, in view of TSAI , specifically, 3GPPTS23501 teaches, The UE of claim 22, wherein the UE is a dual registration supported single radio device (When the UE supports single-registration mode or dual-registration mode without N26 interface:-	If the UE is in CM-CONNECTED state in 5GC, the NG-RAN may perform RRC Connection Release with Redirection to E-UTRAN based on certain criteria (e.g. based on local configuration in NG-RAN, or triggered by the AMF upon receiving Handover Request message from NG-RAN).-	If the UE is in ECM-CONNECTED state in EPC, the E-UTRAN may perform RRC Connection release with redirection to NG-RAN based on certain criteria (e.g. based on local configuration in E-UTRAN, or triggered by the MME upon receiving handover request from E-UTRAN).: SECTION: 5.17.2.3.3). 
Regarding claim 27,  3GPPTS23501, in view of TSAI , specifically, 3GPPTS23501 teaches, The UE of claim 25, wherein the 4G RAT is suspended by sending an extended service request and the 5G RAT is suspended by sending a Non-access stratum (NAS) message (The UE will use EPC NAS or 5GC NAS procedures depending on the core network by which it is served.: SECTION: 5.17.1.1; For UE(s) in CM-IDLE state, when UE subsequently returns from CM-IDLE state and the 5G-AN receives an initial NAS message with a 5G S-TMSI or GUAMI pointing to an AMF that requested for redirection, the 5G-AN should select the specific target AMF (provided by the original AMF) or a different AMF from the same AMF set and forward the initial NAS message.: SECTION:   5.19.4). 
Regarding claim 28,  3GPPTS23501, in view of TSAI , specifically, 3GPPTS23501 teaches, The UE of claim 15, wherein to configure the UE to operate in the ENDC mode, the processor is configured to: determine a capability to operate in an evolved-Universal Terrestrial Radio Access (E-UTRAN) New Radio-Dual Connectivity (ENDC) mode, wherein the ENDC mode supports the VOLTE services and the 5G data services; and switch to the ENDC mode from a standalone (SA) mode for providing 5G data services to the UE on the unavailability of the VOLAR service (Support for Dual Connectivity  Dual Connectivity involves two radio network nodes in providing radio resources to a given UE (with active radio bearers), while a single N2 termination point exists for the UE between an AMF and the RAN. The RAN architecture and related functions to support Dual Connectivity is further described in RAN specifications (e.g. TS 37.340 [31]).: SECTION: 5.11.1). 

Claims 18-19,  23, 26 are rejected under 35 U.S.C. 103 as being unpatentable over 3GPPTS23501 in view of TSAI   and further in view of ZHANG et al. (US 20210185567 A1; hereinafter as “ZHANG”  which is a Foreign Application Priority, PCT/CN2017/108536 Filed on October 31, 2017).

Regarding claim 18, 3GPPTS23501, in view of TSAI  teaches claim 17 as above. The combination does not specifically disclose: The UE of claim 17, wherein to determine that the VOLTE service need not to be checked, the processor is configured to: automatically switch to the SRSG mode, wherein the SRSG mode allows the UE to be simultaneously registered to the 5G network and the 1.times. Core on the single transceiver; and re-register to the 5G network and the 1.times. core for providing the 5G data services to the UE due to the unavailability of the VOLTE service and unavailability of the VOLAR service.

ZHANG teaches, The UE of claim 17, wherein to determine that the VOLTE service need not to be checked, the processor is configured to: automatically switch to the SRSG mode, wherein the SRSG mode allows the UE to be simultaneously registered to the 5G network and the 1.times. Core on the single transceiver; and re-register to the 5G network and the 1.times. core for providing the 5G data services to the UE due to the unavailability of the VOLTE service and unavailability of the VOLAR ((UE 115-a may communicate with base station 105-a (gNB) to perform an indirect SRVCC  [NOTE: 1x core] procedure to fall back from 5G system to 2G or 3G system.: [0097]; In some cases handover of a voice call to a different network may occur to preserve call continuity if the UE moves out of the coverage of a 5G system. Some UEs may support a single radio for voice calls. Under such circumstances, operators may rely on handover to a Long Term Evolution (LTE) system to provide voice service. More specifically, the UE may include functions relating to multiple radio access networks (RATs) (such as 5G, LTE, second generation/third generation (2G or 3G)), but may utilize a single radio (e.g., transceiver) for communicating at a given time. That is, the UE may not support simultaneous communication with multiple cellular RATs using multiple radios. Upon detecting that such a UE is moving out of the coverage area of a 5G system, the 5G system may initiate a fallback procedure for the UE to fall back to an LTE system for voice service. The operators may utilize Voice over LTE (VoLTE) to provide voice service to UEs after the completion of the fallback procedure to LTE systems. [0043]).

Therefore, it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention was filed to provide the technique of ZHANG to the system of 3GPPTS23501, in view of TSAI   in order to provide fallback procedure for the UE to fall back to an LTE system for voice service. The operators may utilize Voice over LTE (VoLTE) to provide voice service to UEs after the completion of the fallback procedure to LTE systems. (ZHANG, [0043]).   

Regarding claim 19, 3GPPTS23501, in view of TSAI  teaches claim 17 as above. The combination does not specifically disclose: The UE of claim 17, wherein the processor is further configured to:  Initiate a call on the 1.times. core; send a message to the 5G network to move the UE to a radio resource control (RRC)_INACTIVE state, wherein in the RRC_INACTIVE state the 5G network is suspended for a downlink message; determine that the call on the 1.times. core is ended; and send a resume request message to the 5G network, and wherein the resume request message resumes the 5G data services at the UE by moving the UE to an RRC connected state.
ZHANG teaches, The UE of claim 17, wherein the processor is further configured to: Initiate a call on the 1.times. core; send a message to the 5G network to move the UE to a radio resource control (RRC)_INACTIVE state, wherein in the RRC_INACTIVE state the 5G network is suspended for a downlink message; determine that the call on the 1.times. core is ended; and send a resume request message to the 5G network, and wherein the resume request message resumes the 5G data services at the UE by moving the UE to an RRC connected state (In some examples, the handover required message may include an identification associated with the target base station, a source to target transparent Radio Resource Control (RRC) container, and an indication to initiate an SRVCC handover. In some examples, the identification associated with the target base station may indicate an identification of a target base station in 2G or 3G system, and the source to target transparent RRC container may include the RRC information used in a target base station in the 2G or 3G systems.: [0049]; the base station 105-a may include RRC information related to 2G or 3G base stations in the measurement request. The UE 115-a may utilize the measurement request to identify a target base station associated with GERAN or UTRAN (or base stations which are registered to 2G or 3G systems). Upon identifying the target base station, the UE 115-a may send a measurement report to base station 105-a. The base station 105-a may utilize the information related to the target base station to successfully handover the UE 115-a from the 5G system to the 2G or 3G system. More specifically, upon a successful handover procedure, the UE 115-a may access the target base station. [0098]). 
Therefore, it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention was filed to provide the technique of ZHANG to the system of 3GPPTS23501, in view of TSAI   in order to provide fallback procedure for the UE to fall back to an LTE system for voice service. The operators may utilize Voice over LTE (VoLTE) to provide voice service to UEs after the completion of the fallback procedure to LTE systems. (ZHANG, [0043]).   

Regarding claim 23, 3GPPTS23501, in view of TSAI  teaches claim 22 as above. The combination does not specifically disclose: , The UE of claim 22, wherein to switch dynamically to the SR5G mode, the processor is configured to: initiate a call on the 1.times. core; send a Non-access stratum (NAS) message to the 5G network to move the UE to a radio resource control (RRC)_INACTIVE state, wherein the .
ZHANG teaches, The UE of claim 22, wherein to switch dynamically to the SR5G mode, the processor is configured to: initiate a call on the 1.times. core; send a Non-access stratum (NAS) message to the 5G network to move the UE to a radio resource control (RRC)_INACTIVE state, wherein the RRC_INACTIVE state suspends the 5G network for a downlink message; determine that the call on the 1.times. core is ended; and send a resume request message to the 5G network, wherein the resume request message resumes the 5G data services of the UE by moving the UE to an RRC connected state (UE 115-a may communicate with base station 105-a (gNB) to perform an indirect SRVCC [NOTE: 1x core] procedure to fall back from 5G system to 2G or 3G system.: [0097[, [0098], [0049]).
Therefore, it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention was filed to provide the technique of ZHANG to the system of 3GPPTS23501, in view of TSAI   in order to provide fallback procedure for the UE to fall back to an LTE system for voice service. The operators may utilize Voice over LTE (VoLTE) to provide voice service to UEs after the completion of the fallback procedure to LTE systems. (ZHANG, [0043]).   

Regarding claim 26,  3GPPTS23501, in view of TSAI  teaches claim 15 as above. The combination does not specifically disclose: The UE of claim 15, wherein to configure the UE to provide the data services dynamically on one of the 4G network or the 5G network, the processor is configured to: register to the 4G network on a first transceiver without the VOLTE service, wherein the UE is registered to the 5G network without the VOLAR service on a second transceiver and wherein the UE is registered on the 5G network and the 4G network on a dual registration mode with a dual radio; register to a 1.times. Core using the first transceiver; initiate a 1.times. Voice call on the first transceiver and activate the 1.times. core on the first transceiver; dynamically provide data on one of the 5G network or the 4G network based on at least one of a user preference, an operator preference, an active Public data network (PDN) on one of a 4G Radio Access Technology (RAT) or a 5G RAT, an active data network name (DNN) on one of the 4G RAT or the 5G RAT, an application data request during a call, a user history, a signal quality, a transmission power limitation or interference with call signal; perform one of a Protocol Data Unit (PDU) handover from a non-active Radio Access Technology (RAT) to an active RAT, suspend the PDU on the non-active RAT, or suspend the 4G RAT and the 5G RAT; determine that the call on the 1.times. core is ended; and perform one of resume the RAT which was suspended by sending a TAU message in the 4G network and a mobility registration update/resume request in the 5G network, or handover the PDUs back to the RAT from which was moved before the call.
ZHANG teaches, The UE of claim 15, wherein to configure the UE to provide the data services dynamically on one of the 4G network or the 5G network, the processor is configured to: register to the 4G network on a first transceiver without the VOLTE to a 1.times. Core using the first transceiver; initiate a 1.times. Voice call on the first transceiver and activate the 1.times. core on the first transceiver; dynamically provide data on one of the 5G network or the 4G network based on at least one of a user preference, an operator preference, an active Public data network (PDN) on one of a 4G Radio Access Technology (RAT) or a 5G RAT, an active data network name (DNN) on one of the 4G RAT or the 5G RAT, an application data request during a call, a user history, a signal quality, a transmission power limitation or interference with call signal; perform one of a Protocol Data Unit (PDU) handover from a non-active Radio Access Technology (RAT) to an active RAT, suspend the PDU on the non-active RAT, or suspend the 4G RAT and the 5G RAT; determine that the call on the 1.times. core is ended; and perform one of resume the RAT which was suspended by sending a TAU message in the 4G network and a mobility registration update/resume request in the 5G network, or handover the PDUs back to the RAT from which was moved before the call  (UE 115-a may communicate with base station 105-a (gNB) to perform an indirect SRVCC  [NOTE: 1x core] procedure to fall back from 5G system to 2G or 3G system.: [0097[, [0098], [0049]).

Therefore, it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention was filed to provide the technique of ZHANG to the system of 3GPPTS23501, in view of TSAI   in order to provide fallback (ZHANG, [0043]).   

Conclusion
 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to M MOSTAZIR RAHMAN whose telephone number is (571)272-4785. The examiner can normally be reached 8:30am-5:00pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on 571-272-3123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M Mostazir Rahman/Examiner, Art Unit 2411                                                                                                                                                                                                        
/DERRICK W FERRIS/Supervisory Patent Examiner, Art Unit 2411